Exhibit 10.2

Execution Copy

U.S. SECURITY AGREEMENT

SECURITY AGREEMENT dated as of February 14, 2007, among TerreStar Networks Inc.,
a Delaware corporation (the “Issuer”), and any entities that may become
Guarantors in the future under the Indenture (as defined below) (the foregoing,
collectively, the “Grantors”) in favor of U.S. Bank National Association, as the
trustee and collateral agent for the Holders under the Indenture referred to
below (in such capacity, together with its successors in such capacity, the
“Collateral Agent”).

The Grantors and U.S. Bank National Association, as trustee, are parties to an
Indenture dated as of February 14, 2007 (as modified and supplemented and in
effect from time to time, the “Indenture”), providing, subject to the terms and
conditions thereof, for purchase by the Holders of the Notes (as defined in the
Indenture) issued by the Issuer and a guarantee by the Guarantors of the
obligations as described in Article 10 of the Indenture.

To induce said Holders to purchase the Notes under the Indenture and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantors have agreed to pledge and grant a security interest
in the Collateral (as hereinafter defined) as security for the Secured
Obligations (as hereinafter defined). Accordingly, the parties hereto agree as
follows:

Section 1. Definitions, Etc.

1.01. Terms Generally. Terms used herein and not otherwise defined herein are
used herein as defined in the Indenture.

1.02. Certain UCC Terms. The terms “Accounts,” “Chattel Paper,” “Commercial Tort
Claims,” “Deposit Accounts,” “Document,” “Electronic Chattel Paper,”
“Equipment,” “General Intangible,” “Goods,” “Instrument,” “Inventory,”
“Investment Property,” “Letter of Credit Rights,” “Payment Intangible,”
“Proceeds” and “Software” have the respective meanings ascribed thereto in
Article 9 of the NYUCC. The term “Securities Account” has the meaning ascribed
thereto in Article 8 of the NYUCC.

1.03. Additional Definitions. In addition, as used herein:

“Arianespace Agreement” means the Launch Services Agreement dated November 8,
2006, between the Issuer and Arianespace, a company organized under the laws of
France.

“ATC License” means the Second Amended and Restated Intellectual Property
Assignment and License Agreement dated as of November 21, 2006 and effective as
of October 1, 2006 by and between ATC Technologies, LLC, a Delaware limited
liability company, and the Issuer.

“Cash Deposit Account” means account number 7900296 maintained with SunTrust
Bank.

“Collateral” has the meaning ascribed thereto in Section 3.



--------------------------------------------------------------------------------

“Copyright Collateral” means all Copyrights, whether now owned or hereafter
acquired by the Grantors, including each Copyright identified in Annex 4 (Part
C) and all Copyright Licenses, excluding Excluded Property.

“Copyrights” means all domestic and foreign copyrights and works of authorship
fixed in any tangible media, whether registered or not, anywhere in the world,
whether now or hereafter owned, developed, acquired or used by the Grantors,
including, without limitation, all applications, registrations and recordings
thereof (including, without limitation, applications, registrations and
recordings in the United States Copyright Office or in any similar office of any
other country or any political subdivision thereof), software, programs and
databases (including, without limitation, source code, object code and all
related applications and data files, firmware and documentation and materials
relating thereto, and any substitutions, replacements, improvements, error
corrections, updates and new versions of any of the foregoing, but excluding,
“shrink-wrap” computer software, programs and databases), writings and internet
site content.

“Copyright Licenses” means any written agreement providing for the grant to any
Grantor of any right under any Copyright, including, without limitation, the
grant of rights to manufacture, distribute, exploit and sell materials derived
from any Copyright.

“Excluded Property” means (i) assets securing Purchase Money Indebtedness or
Capital Lease Obligations permitted to be incurred under the Indenture to the
extent such Purchase Money Indebtedness or Capital Lease Obligations prohibit
granting a security interest in such assets, (ii) subject to Section 5.04(e),
any general intangibles to the extent containing an enforceable restriction
against the granting of a security interest therein, (iii) any leasehold
interest in real property other than a ground lease with a fair market value,
together with any improvements thereon, greater than $1,000,000, (iv) any fee
interest in real property having an aggregate value, together with any
improvements thereon, that is not greater than $1,000,000, (v) interests in site
hosting agreements related to ground-based beam-forming earth stations not
related to either TerreStar-1 or any satellite constituting a replacement for
TerreStar-1, (vi) cash securing letters of credit that are issued in support of
performance bonds required by the FCC or applicable law, (vii) voting stock of
any Foreign Subsidiary in excess of 65% of such Foreign Subsidiary’s voting
stock, (viii) any property or assets subject to a Lien permitted by clauses (3),
(4), (5), (8), (11), (15), (16), (19) and (20) of the definition of “Permitted
Liens,” (ix) any assets of a Foreign Subsidiary, (x) any Motor Vehicles,
(xi) any Equity Interests to the extent that the pledge thereof results in the
Issuer being required to file separate financial statements of any of its
Subsidiaries with the Commission pursuant to Rule 3-10 or Rule 3-16 of
Regulation S-X under the Securities Act (but such Equity Interests shall be
deemed to be “Excluded Property” pursuant to this clause (xi) only to the extent
necessary for the Issuer not to be subject to such filing requirement) and
(xii) any other assets not set forth under the preceding clauses (i) through
(xi) which are excluded from the grant of Collateral under Section 3 by clauses
(A), (B) and (C) of Section 3.

“FCC” means the Federal Communications Commission.

“FCC License” means any license, authorization, approval, or permit granted by
the FCC pursuant to the Communications Act of 1934, as amended, to the Issuer or
its Restricted Subsidiaries, or assigned or transferred to the Issuer or its
Subsidiaries pursuant to FCC consent,

 

2



--------------------------------------------------------------------------------

in each case for or in connection with the construction and/or operation of any
satellite system. “FCC License” includes the U.S. FCC Letter of Intent. “FCC
License Rights” means any right, title or interest in, to or under any FCC
License, whether directly or indirectly held, including, without limitation, any
rights owned, granted, approved or issued directly or indirectly by the FCC or
held, leased, licensed or otherwise acquired from or through any party.

“Financing Documents” means this Agreement, the Indenture, the Notes and the
Canadian Security Agreement dated as of the date hereof among TerreStar Networks
Holdings (Canada) Inc. and TerreStar Networks (Canada) Inc. in favor of the
Collateral Agent.

“Hughes License” means the Intellectual Property License Agreement between
TerreStar Networks Inc. and Hughes Network Systems LLC for the TerreStar S-Band
Satellite Beam Access Subsystem dated January 19, 2007.

“IP Collateral” means, collectively, (a) all Copyright Collateral, (b) all
Patent Collateral, (c) all Trademark Collateral, (d) all confidential and
proprietary information, including, without limitation, know-how, trade secrets,
manufacturing and production processes and techniques, inventions, research and
development information, databases and data, (e) all tangible embodiments of any
of the foregoing and all rights corresponding thereto throughout the world, and
(f) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages (excluding Excluded
Property).

“Material Adverse Effect” means a material adverse effect on the business,
assets, financial condition, results of operations or prospects of the Issuer
and its Subsidiaries taken as a whole.

“Motor Vehicles” means motor vehicles, tractors, trailers and other like
property whether or not the title thereto is governed by a certificate of title
or ownership.

“Nevada Site Hosting Agreement” means the Contract for Site Hosting Services to
be Provided at North Las Vegas Facility, dated December 13, 2006, between the
Issuer and Hughes Network Systems, LLC.

“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Patent Collateral” means all Patents, whether now owned or hereafter acquired
by the Grantors, including each Patent identified in Annex 4 and all Patent
Licenses (excluding Excluded Property).

“Patent License” means any written agreement providing for the grant to any
Grantor of any right to manufacture, use or sell any invention covered in whole
or in part by a Patent, including, without limitation, any of the foregoing
identified in Annex 4.

“Patents” means all patents, patent applications, and inventions claimed or
disclosed therein and all improvements thereto, all registrations and
applications for registration for any of the foregoing, together with all
reissues, divisions, continuations, continuations-in-part, extensions and
reexaminations thereof.

 

3



--------------------------------------------------------------------------------

“Pledged Equity” means the Equity Interests in the Share Issuers (as
supplemented from time to time pursuant to any supplement effecting such pledge)
held or owned under the name of the Grantors and all other shares of capital
stock, or partnership and other ownership interest, of whatever class or
character of any Share Issuer, now or hereafter owned by the Grantors, and all
certificates evidencing the same (but excluding Excluded Property).

“Satellite Construction Agreement” means the Second Amended and Restated
Contract dated August 16, 2005, between the Issuer and Space Systems/Loral,
Inc., a Delaware Corporation, as the same may be waived, amended, modified or
supplemented from time to time.

“SBN Agreement” means the Contract dated January 19, 2007, between the Issuer
and Space Systems/Loral, Inc. for the TerreStar Space-Based Network and
Satellite Beam Access Subsystem.

“Secured Obligations” means all obligations of every nature of each Grantor from
time to time owed to the Collateral Agent, the Trustee or any Holder under any
Financing Document, whether for principal, interest (including interest which,
but for the filing of a petition in bankruptcy with respect to such Grantor,
would have accrued on any obligation, whether or not a claim is allowed against
such Grantor for such interest in the related bankruptcy proceeding), expenses,
indemnities or any other amount.

“Share Issuer” means any Person in which a Grantor owns Equity Interests,
whether now or hereafter existing or acquired, including, without limitation,
the respective corporations, partnerships or other entities identified next to
the names of the Grantors on Annex 3 under the caption “Share Issuer.”

“Trademark Collateral” means all Trademarks, whether now owned or hereafter
acquired by the Grantors, including each Trademark identified in Annex 4,
together, in each case, with the goodwill of the business connected with the use
of, and symbolized by, each such trade name, trademark and service mark and all
Trademark Licenses, excluding any United States “intent to use” applications for
which a “Statement of Use” or “Amendment to Allege Use” has not yet been filed
with and accepted by the United States Patent and Trademark Office.
Notwithstanding the foregoing, the Trademark Collateral does not and shall not
include any Trademark that would be rendered invalid, abandoned, void or
unenforceable by reason of its being included as part of the Trademark
Collateral (excluding Excluded Property).

“Trademark License” means any written agreement providing for the grant to any
Grantor of any right to use any Trademark, including, without limitation, any of
the foregoing identified in Annex 4.

“Trademarks” means all domestic and foreign trade names, trademarks and service
marks, logos, domain names, trade dress, designs, slogans, business names,
corporate names and other source identifiers, whether registered or
unregistered, all registrations and applications for registration for any of the
foregoing, together with all modifications, extensions and renewals thereof.

 

4



--------------------------------------------------------------------------------

Section 2. Representations and Warranties. Each Grantor represents and warrants
to the Holders as of the date hereof that:

(a) Title. Each Grantor is the legal and beneficial owner, lessee or licensee of
the Collateral in which it purports to grant a security interest pursuant to
Section 3 and no Lien exists upon such Collateral, except for (i) the pledge and
security interest in favor of the Collateral Agent for the benefit of the
Holders created or provided for herein and (ii) Liens permitted under the
Indenture. Upon filing of the appropriate financing statements, the pledge and
security interest in favor of the Collateral Agent for the benefit of the
Holders created or provided for herein will constitute a valid first priority
perfected pledge and security interest in and to all of such Collateral to the
extent a security interest can be perfected by filing.

(b) Names, Etc. The full and correct legal name, type of organization,
jurisdiction of organization, organizational ID number (if applicable) and
mailing address of the Grantors as of the date hereof (or on the date that such
Grantor becomes a party hereto) are correctly set forth in Annex 1. Annex 1
correctly specifies the place of business of the Grantors or, if a Grantor has
more than one place of business, the location of the chief executive office of
such Grantor.

(c) Changes in Circumstances. Such Grantor has not (i) within the period of four
months prior to the date hereof (or on the date that such Grantor becomes a
party hereto), changed its location (as defined in Section 9-307 of the NYUCC),
(ii) except as specified in Annex 1, heretofore changed its name, or
(iii) except as specified in Annex 2, heretofore become a “new debtor” (as
defined in Section 9-102(a)(56) of the NYUCC) with respect to a currently
effective security agreement previously entered into by any other Person.

(d) Pledged Equity. The Pledged Equity identified in Annex 3 hereto constitutes
all of the issued and outstanding Equity Interests of all classes of Equity
Interests of each Share Issuer beneficially owned by each Grantor on the date
hereof (or will be updated to correctly identify at such time on the date such
Grantor becomes a party hereto to correctly identify at such time) (but (A) not
in excess of 65% of the issued and outstanding shares of any class of the Equity
Interests of any Foreign Subsidiary and (B) excluding the Excluded Property),
whether or not registered in the name of the Grantor (or, in the case of any
supplement to said Annex 3 upon the execution and delivery of a supplement
effecting such pledge, as of the date of such supplement). Annex 3 hereto
correctly identifies, as at the date hereof (or on the date such Grantor becomes
a party hereto), with respect to each Share Issuer, (i) each class of Equity
Interests to the extent that it constitutes Collateral, (ii) the number of
shares, units or other divisions of interests of such Equity Interests that are
authorized and outstanding, (iii) whether such Equity Interests are
certificated, a description of any such certificates and the number of shares,
units or other interests represented by such certificates and (iv) the
registered owner, or other owner or holder thereof. The Pledged Equity
identified under the name of each Grantor in Annex 3 is, and all other Pledged
Equity in which the Grantors shall hereafter grant a security interest pursuant
to this Agreement or any supplement hereto will be (A) duly authorized, validly
existing, fully paid and non-assessable (in the case of any equity interest in a
corporation), (B) legal, valid and binding obligations of the Grantors (in the
case of any equity interest in a partnership) and (C) duly issued and
outstanding (in the case of any equity interest in any other entity).

 

5



--------------------------------------------------------------------------------

(e) Intellectual Property. Annex 4 (Part A) hereto sets forth a complete and
correct list of all registered (and applications for registration of) Trademarks
owned by the Grantors on the date hereof. Annex 4 (Part B) hereto sets forth a
complete and correct list of all granted (and applications for grant of) Patents
owned by the Grantors on the date hereof. Annex 4 (Part C) hereto sets forth a
complete and correct list of all registered (and applications for registration
of) Copyrights owned by the Grantors on the date hereof. Except to the extent as
would not have a Material Adverse Effect and except pursuant to licenses and
other agreements entered into by the Grantors in the ordinary course of
business, each Grantor is either the owner of all right, title and interest in
and to its IP Collateral or has been granted legal and valid license rights in
and to its IP Collateral and, except for trademark applications based on
intent-to-use which have not yet been allowed by the U.S. Patent and Trademark
Office, is entitled to use all its IP Collateral. Except to the extent as would
not have a Material Adverse Effect, all of the IP Collateral, to the Grantor’s
knowledge, is valid and enforceable and, except as may be set forth in said
Annex 4 and except to the extent as would not have a Material Adverse Effect,
all registrations, to the best of such Grantor’s knowledge, listed in Annex 4
are valid, subsisting and in full force and effect. With respect to each
material item of IP Collateral owned by any Grantor and as each Grantor deems
necessary, in its reasonable business judgment, for the conduct of its business,
each Grantor has made or performed all commercially reasonable filings,
recordings and other acts and has paid all required fees and taxes necessary to
maintain and protect its interest in full force and effect where required for
its business, and to protect and maintain its interest therein. To the best of
such Grantor’s knowledge, the operation of each Grantor’s business as currently
conducted or as contemplated to be conducted and the use of the IP Collateral in
connection therewith do not conflict with, infringe, misappropriate, dilute,
misuse or otherwise violate the intellectual property rights of any third party
in any material respect, except to the extent that would not have a Material
Adverse Effect. Except as described in Annex 4, (A) no claim, action, suit,
arbitration, investigation, judgment, injunction, order, litigation or
proceeding is pending or, to the knowledge of each Grantor, threatened that is
(i) seeking to challenge, cancel, limit or restrict the validity,
enforceability, ownership or use of the IP Collateral owned by the Grantor,
(ii) alleging that the Grantor’s rights in or use of the IP Collateral owned by
the Grantor, including any services provided by, processes used by, or products
manufactured or sold by the Grantor that incorporate or use the IP Collateral
owned by the Grantor, infringe, misappropriate, dilute, misuse or otherwise
violate any Patent, Trademark, Copyright or any other intellectual property
right of any third party or (iii) alleging that the IP Collateral owned by the
Grantor is being licensed, sublicensed or assigned in violation or contravention
of the terms of any license or other agreement and (B) to the knowledge of the
Grantor, no claim, action, suit, arbitration, investigation, judgment,
injunction, order, litigation or proceeding is pending or threatened that is
(i) seeking to challenge, cancel, limit or restrict the validity,
enforceability, ownership or use of the IP Collateral not owned by the Grantor,
(ii) alleging that the Grantor’s rights in or use of the IP Collateral not owned
by the Grantor, including any services provided by, processes used by, or
products manufactured or sold by the Grantor that incorporate or use the IP
Collateral owned by the Grantor, infringe, misappropriate, dilute, misuse or
otherwise violate any Patent, Trademark, Copyright or any other intellectual
property right of any third party or (iii) alleging that the IP Collateral not
owned by the Grantor is being licensed, sublicensed or assigned in violation or
contravention of the terms of any license or other agreement.

(f) Material Licenses. Annex 4 (Part D) hereto sets forth a complete and correct
list of all material licenses included in the IP Collateral on the date hereof.

 

6



--------------------------------------------------------------------------------

(g) Commercial Tort Claims. Annex 5 sets forth a complete and correct list of
all Commercial Tort Claims of the Grantors in existence on the date hereof.

Section 3. Collateral. As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, each of the Grantors hereby pledges and grants to the
Collateral Agent for the ratable benefit of the Holders, a security interest in
all of such Grantor’s right, title and interest in the following, whether now
owned or hereafter acquired by such Grantor and whether now existing or
hereafter coming into existence and wherever located (all of the following being
collectively referred to herein as “Collateral”):

(a) all Accounts, Instruments, Documents, Chattel Paper (whether tangible or
electronic), Inventory, Equipment, Goods, Letter of Credit Rights, Payment
Intangibles, Software and other General Intangibles (including, without
limitation, the Motient Funding Agreement, the Transfer Agreements, the ATC
License, the Hughes License, the Satellite Construction Agreement, the
Arianespace Agreement, the SBN Agreement and the Nevada Site Hosting Agreement);

(b) all Investment Property, including all Pledged Equity;

(c) all IP Collateral, and the right to recover for past, present and future
infringements or misappropriations thereof and all other rights of any kind
whatsoever accruing thereunder or pertaining thereto;

(d) all Payment Intangibles, Software and all other General Intangibles
whatsoever not covered by the preceding clauses of this Section 3;

(e) all Commercial Tort Claims arising out of the events described in Annex 5;

(f) all FCC License Rights, whether now owned or held or hereafter acquired or
held by a Grantor, including all FCC Licenses, including, without limitation,
the right to receive monies, proceeds, or other consideration in connection with
the sale, assignment, transfer, or other disposition of any FCC Licenses, the
proceeds from the sale of any FCC Licenses or any goodwill or other intangible
rights or benefits associated therewith, including without limitation all right
of each Grantor to (A) transfer, assign or otherwise dispose of its rights,
title and interests, if any, under or in respect of such FCC Licenses,
(B) exercise any rights, demands and remedies against the lessor, licensor or
other parties thereto, and (C) all rights of such Grantor to receive proceeds of
any insurance, indemnities, warranties, guaranties or claims for damages in
connection therewith; provided, that such security interest does not include at
any time any FCC License to the extent (but only to the extent) that at such
time the Collateral Agent may not validly possess a security interest directly
in the FCC License pursuant to applicable Federal law, including the
Communications Act of 1934, as amended, and the rules, regulations and policies
promulgated thereunder, as in effect at such time, but such security interest
does include at all times all proceeds of the FCC Licenses, and the right to
receive all monies, consideration and proceeds derived from or in connection
with the sale, assignment, transfer, or other disposition of the FCC Licenses;

 

7



--------------------------------------------------------------------------------

(g) all Deposit Accounts, all Securities Accounts and all cash and Investment
Property from time to time credited thereto;

(h) Any cash or securities contributed to the Issuer pursuant to the Motient
Funding Agreement;

(i) to the extent related to any of the foregoing, all books, correspondence,
credit files, records, invoices and other papers (including without limitation
all tapes, cards, computer runs and other papers and documents in the possession
or under the control of the Grantors or any computer bureau or service company
from time to time acting for the Grantors); and

(j) all Proceeds, products, offspring, accessions, rents, profits, income,
benefits, royalties and other payments now or hereafter due and payable with
respect to, and supporting obligations relating to, any and all of the
Collateral, and all substitutions and replacements of and to any of the
Collateral, including, without limitation, proceeds, collateral and supporting
obligations that constitute property of the types described in clauses (a)
through (h) of this Section 3.

IT BEING UNDERSTOOD, HOWEVER, that:

(A) in no event shall the security interest granted under this Section 3 attach
to any lease, license, contract, Intellectual Property or agreement to which any
Grantor is a party (or to any of its rights or interests thereunder) or
Investment Property to the extent that the grant of such security interest
would: (x) constitute or result in either (i) the abandonment, invalidation or
unenforceability of any right, title or interest of the Grantors therein; or
(ii) a breach or termination pursuant to the terms of, or a default under, any
such lease, license, contract, Intellectual Property or agreement (other than,
to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the NYUCC); or (y) require the consent
of any third party;

(B) to the extent that the terms of any Indebtedness incurred to finance the
acquisition of any property (other than any property obtained pursuant to the
Satellite Construction Agreement or the Arianespace Agreement) expressly
prohibits the pledge, assignment or transfer thereof, or the grant of a security
interest therein, the applicable Grantor’s right, title and interest in such
property shall be excluded from the Collateral for so long as such prohibition
continues;

(C) no security interest shall attach to or be granted in United States intent
to use trademark applications to the extent that the grant of a security
interest therein would impair the validity or enforceability of such intent to
use trademark applications under applicable U.S. federal law; and

(D) no security interest shall attach to any Excluded Property (and the
definition of “Collateral” shall not include any such Excluded Property);

provided, that, notwithstanding anything to the contrary, clause (A) shall apply
only to the extent that any provisions providing for the breach, termination or
default with respect to such lease, license, contract, Intellectual Property or
agreement were not in contemplation of this Agreement or any of the transactions
contemplated by the Indenture; and provided further that immediately

 

8



--------------------------------------------------------------------------------

upon the ineffectiveness, lapse or termination of any such prohibition on the
grant of such security interest or lien, the Collateral shall include, and such
Grantor shall be deemed to have granted a security interest in, all such right,
title and interests as if such prohibition had never been in effect.

Section 4. Proceeds of Accounts. If so requested by the Collateral Agent at any
time after the occurrence and during the continuance of an Event of Default, the
Grantors shall instruct all account debtors in respect of Accounts, Chattel
Paper and General Intangibles and all obligors on Instruments to make all
payments in respect thereof either (i) directly to the Collateral Agent (by
instructing that such payments be remitted to a post office box which shall be
in the name and under the control of the Collateral Agent) or (ii) to one or
more other banks in the United States of America (by instructing that such
payments be remitted to a post office box which shall be in the name and under
the control of the Collateral Agent) under arrangements, in form and substance
satisfactory to the Collateral Agent, pursuant to which the Grantors shall have
irrevocably instructed such other bank (and such other bank shall have agreed)
to remit all proceeds of such payments directly to the Collateral Agent.

Section 5. Further Assurances; Remedies. In furtherance of the grant of the
pledge and security interest pursuant to Section 3, each Grantor hereby agrees
with each Holder and the Collateral Agent as follows:

5.01. Delivery and Other Perfection. Each Grantor shall:

(a) if any of the Pledged Equity or other Investment Property pledged by the
Grantors under clause (b) of Section 3 in an aggregate amount in excess of
$1,000,000 is received by the Grantors, forthwith either (x) deliver to the
Collateral Agent such Pledged Equity or other Investment Property (together with
the certificates or instruments for any such Pledged Equity or other Investment
Property duly endorsed in blank or accompanied by such instruments of assignment
and transfer in such form and substance as the Collateral Agent may request),
all of which thereafter shall be held by the Collateral Agent, pursuant to the
terms of this Agreement, as part of the Collateral, (y) cause the applicable
securities intermediary or securities intermediaries to enter into account
control agreements with the Collateral Agent in form and substance reasonably
satisfactory to the Collateral Agent or cause all securities accounts to be
maintained with the financial institution acting as Collateral Agent or (z) take
such other action as the Collateral Agent shall reasonably deem necessary or
appropriate to duly record or otherwise perfect the Lien created hereunder in
such Pledged Equity or other Investment Property pursuant to said clause
(b) under the law of the United States or a jurisdiction thereof;

(b) deliver and pledge to the Collateral Agent any and all Instruments
(excluding Excluded Property) in an aggregate amount in excess of $1,000,000,
endorsed and/or accompanied by such instruments of assignment and transfer in
such form and substance as the Collateral Agent may reasonably request;
provided, that (other than in the case of any intercompany notes) so long as no
Event of Default shall have occurred and be continuing, the Grantors may retain
for collection in the ordinary course any Instruments received by the Grantors
in the ordinary course of business and the Collateral Agent shall, promptly upon
request of either Grantor, make appropriate arrangements for making any
Instrument pledged by the Grantors available to the Grantors, for purposes of
presentation, collection or renewal (any such arrangement to be effected, to the
extent deemed appropriate by the Collateral Agent, against trust receipt or like
document);

 

9



--------------------------------------------------------------------------------

(c) give, execute, deliver, file, record, authorize or obtain all such financing
statements, notices, instruments, documents, agreements or consents or other
papers and take all such other actions as may be necessary or desirable (in the
reasonable judgment of the Collateral Agent) and reasonably requested by the
Collateral Agent to create, preserve, perfect or validate the security interest
in the Collateral granted pursuant hereto under the law of the United States or
a jurisdiction thereof or to enable the Collateral Agent to exercise and enforce
its rights hereunder with respect to such pledge and security interest,
including, without limitation, (i) (A) making filings, registrations and
recordations with the U.S. Patent and Trademark Office and the U.S. Copyright
Office, (B) delivery of all original certificates representing Pledged Equity,
together with indorsements, stock powers or other appropriate instruments of
transfer, duly executed or endorsed in blank, and (C) taking all such action as
may be required by the Uniform Commercial Code then in effect in any applicable
jurisdiction in order to effect the same, and (ii) following the occurrence and
during the continuance of an Event of Default, (A) causing any or all of the
Pledged Equity to be transferred of record into the name of the Collateral Agent
or its nominee (and the Collateral Agent agrees that if any Pledged Equity is
transferred into its name or the name of its nominee, the Collateral Agent will
thereafter promptly give to the Grantors copies of any notices and
communications received by it with respect to the Pledged Equity pledged by the
Grantors hereunder) and (B) if requested by the Collateral Agent, using
commercially reasonable efforts to obtain any consents, authorization and
approvals of the FCC in connection with any transfer or disposition of any FCC
License or the Equity Interests of any Share Issuer that owns or holds any
rights with respect to any FCC License, including, without limitation, as
provided in Section 6.09;

(d) keep full and accurate books and records relating to the Collateral;

(e) if any Event of Default shall have occurred and be continuing, permit
representatives of the Collateral Agent, upon reasonable notice, at any time
during normal business hours to inspect and make abstracts from its books and
records pertaining to the Collateral, and permit representatives of the
Collateral Agent to be present at the Grantors’ respective places of business to
receive copies of all communications and remittances relating to the Collateral,
and forward copies of any notices or communications received by the Grantors
with respect to the Collateral, all in such manner as the Collateral Agent may
require;

(f) execute and deliver and, subject to the execution thereof by the Collateral
Agent, upon request of the Collateral Agent cause to be filed, such continuation
statements, and do such other acts and things as the Collateral Agent may
reasonably request, as may be necessary to maintain the perfection of the
security interest granted pursuant hereto under the law of the United States or
a jurisdiction therein; and

(g) upon the occurrence and during the continuance of any Default, upon request
of the Collateral Agent, promptly notify (and the Grantors hereby authorize the
Collateral Agent so to notify) each account debtor in respect of any Accounts or
Instruments that such Collateral has been assigned to the Collateral Agent
hereunder, and that any payments due or to become due in respect of such
Collateral are to be made directly to the Collateral Agent.

 

10



--------------------------------------------------------------------------------

5.02. Other Financing Statements and Liens. Except as otherwise permitted under
the Indenture, no Grantor shall file or suffer to be on file, or authorize or
permit to be filed or to be on file, in any jurisdiction, any financing
statement or like instrument with respect to the Collateral in which the
Collateral Agent is not named as the sole secured party for the benefit of the
Holders.

5.03. Preservation of Rights. The Collateral Agent shall not be required to take
steps necessary to preserve any rights against prior parties to any of the
Collateral.

5.04. Special Provisions Relating to Certain Collateral.

(a) Special Provisions Relating to Pledged Equity.

(i) The Grantors will cause the Pledged Equity to constitute at all times 100%
of all Equity Interests of each Share Issuer then outstanding owned by the
Grantors (but no more than 65% of each class of the outstanding Equity Interests
of any Foreign Subsidiary of the Grantors and excluding the Excluded Property).

(ii) So long as no Event of Default shall have occurred and be continuing, the
Grantors shall have the right to exercise all voting, consensual and other
powers of ownership pertaining to the Pledged Equity for all purposes not
inconsistent with the terms of this Agreement, the Indenture or any document,
agreement, supplement or other instrument or agreement referred to herein or
therein or contemplated thereby or hereby, and the Collateral Agent shall
execute and deliver to the Grantors or cause to be executed and delivered to the
Grantors all such proxies, powers of attorney, dividend and other orders, and
all such instruments, without recourse, as the Grantors may reasonably request
for the purpose of enabling the Grantors to exercise the rights and powers which
they are entitled to exercise pursuant to this Section 5.04(a)(ii).

(iii) Unless and until an Event of Default shall have occurred and be
continuing, or the principal of and interest on the Notes, and all other amounts
outstanding under the Indenture shall have been declared (or become) due and
payable, the Grantors shall be entitled to receive and retain any dividends,
distributions or proceeds on the Pledged Equity paid in cash out of earned
surplus.

(iv) If any Event of Default shall have occurred and be continuing, and whether
or not the Holders exercise any available right to declare any Secured
Obligations due and payable or seek or pursue any other relief or remedy
available to them under applicable law or under this Agreement, the Financing
Documents or any other agreement relating to such Secured Obligation, upon
request by the Collateral Agent, all dividends and other distributions on the
Pledged Equity shall be paid directly to the Collateral Agent, and, if the
Collateral Agent shall so request in writing, the Grantors jointly and severally
agree to execute and deliver to the Collateral Agent appropriate additional
dividend, distribution and other orders and documents to that end, provided that
if such Event of Default is cured, any such dividend or distribution theretofore
paid to the Collateral Agent shall, upon request of any Grantor (except to the
extent theretofore applied to the Secured Obligations), be returned by the
Collateral Agent to the Grantors.

 

11



--------------------------------------------------------------------------------

(b) Special Provisions Relating to IP Collateral.

(i) For the purpose of enabling the Collateral Agent to exercise rights and
remedies under Section 5.05 at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, the Grantors hereby grant to the Collateral Agent, to the extent
assignable, an irrevocable, non-exclusive license (exercisable without payment
of royalty or other compensation to the Grantors) to use, assign, license or
sublicense any of the IP Collateral now owned or hereafter acquired by the
Grantors, wherever the same may be located, including in all cases with
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.

(ii) Notwithstanding anything contained herein to the contrary, but subject to
the provisions of the Indenture that limit the right of the Grantors to dispose
of their property, so long as no Event of Default shall have occurred and be
continuing, the Grantors will be permitted to exploit, use, enjoy, protect,
license, sublicense, assign, sell, dispose of or take other actions with respect
to the IP Collateral in the ordinary course of the business of the Grantors. In
furtherance of the foregoing, unless an Event of Default shall have occurred and
be continuing the Collateral Agent shall from time to time, upon the request of
any Grantor, execute and deliver any instruments, certificates or other
documents, in the form so requested, that the Grantors shall have certified are
appropriate (in their judgment) to allow them to take any action permitted above
(including relinquishment of the license provided pursuant to clause
(i) immediately above as to any specific IP Collateral). Further, upon the
payment in full of all of the Secured Obligations, or earlier expiration of this
Agreement or release of the Collateral, the license granted pursuant to clause
(i) immediately above shall automatically terminate. The exercise of rights and
remedies under Section 5.05 by the Collateral Agent shall not terminate the
rights of the holders of any licenses or sublicenses theretofore granted by the
Grantors in accordance with the first sentence of this clause (ii).

(c) Special Provisions Relating to the Cash Deposit Account and Other Deposit
and Securities Accounts. Upon the date hereof, the Issuer is delivering to the
Collateral Agent a control agreement covering the Cash Deposit Account. Unless
an Event of Default has occurred hereunder or under the Indenture, the Issuer
shall be entitled to manage the funds in the Cash Deposit Account, including the
right to withdraw any funds from such Account. If any Event of Default shall
have occurred and be continuing, and whether or not the Holders exercise any
available right to declare any Secured Obligations due and payable or seek or
pursue any other relief or remedy available to them under applicable law or
under this Agreement, the Financing Documents or any other agreement relating to
such Secured Obligations, the Issuer shall have no right to withdraw any funds
from the Cash Deposit Account or give any instructions with respect to the
management or investments of any funds held therein. As soon as practicable
after the Issue Date, the Issuer shall use commercially reasonable efforts to
establish a control agreement over any deposit or securities account (other than
the Cash Deposit Account) that contains $2,500,000 or more for more than one
calendar week; provided, that if any deposit or securities account subject to a
control agreement contains less than $2,500,000 for any 30 calendar day period
or is closed, then such control agreement may be terminated by the

 

12



--------------------------------------------------------------------------------

Issuer. Notwithstanding anything to the contrary in this Agreement, no control
agreements shall be required except those required by this Section 5.04(c).

(d) Special Provision Relating to Commercial Tort Claims. If any Grantor shall
obtain an interest in any Commercial Tort Claim with a potential value in excess
of $1,000,000, such Grantor shall within 30 days of obtaining such interest sign
and deliver documentation acceptable to the Collateral Agent granting a security
interest under the terms and provisions of this Agreement in and to such
Commercial Tort Claim.

(e) Limitation on Restrictions in Future Agreements. The Issuer and each
Guarantor will use commercially reasonable efforts to ensure that any agreement,
arrangement or instrument entered into after the Issue Date will not contain any
restriction which may have a material adverse effect on the Holders and which
relates, directly or indirectly, to its rights (i) to own or acquire any license
or spectrum granted by the FCC, (ii) under the Transfer Agreements, (iii) of
ownership of Equity Interests in TerreStar Networks (Canada) Inc., TerreStar
Networks Holdings (Canada) Inc., the FCC License Subsidiary and each Restricted
Subsidiary or (iv) under the Motient Funding Agreement, the ATC License, the
Hughes License, the Satellite Construction Agreement, the Arianespace Agreement,
the SBN Agreement, the Nevada Site Hosting Agreement and any similar agreements;
provided, that (I) the Transfer Agreements may contain any such provisions as
have been described in the Offering Memorandum, (II) this clause (e) shall not
restrict the parties to the Transfer Agreements from exercising any of their
rights thereunder and (III) this clause (e) shall not prohibit any changes to
the Transfer Agreements as are required by Industry Canada.

5.05. Events of Default, Etc. During the period during which an Event of Default
shall have occurred and be continuing:

(a) the Grantors shall, at the request of the Collateral Agent, assemble the
Collateral owned by them at such place or places, reasonably convenient to the
Collateral Agent and the Grantors, designated in the Collateral Agent’s request;

(b) the Collateral Agent may make any reasonable compromise or settlement deemed
desirable with respect to any of the Collateral and may extend the time of
payment, arrange for payment in installments, or otherwise modify the terms of,
any of the Collateral;

(c) the Collateral Agent shall have all of the rights and remedies with respect
to the Collateral of a secured party under the NYUCC (whether or not the Uniform
Commercial Code is in effect in the jurisdiction where the rights and remedies
are asserted) and such additional rights and remedies to which a secured party
is entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including, without limitation, the right, to
the maximum extent permitted by law, to exercise all voting, consensual and
other powers of ownership pertaining to the Collateral as if the Collateral
Agent were the sole and absolute owner thereof (and the Grantors agree to take
all such action as may be appropriate to give effect to such right);

(d) the Collateral Agent in its discretion may, in its name or in the name of
the Grantors or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so; and

 

13



--------------------------------------------------------------------------------

(e) the Collateral Agent may, upon 10 Business Days’ prior written notice to the
Grantors of the time and place (which the Grantors agree constitutes reasonable
prior notice), with respect to the Collateral or any part thereof which shall
then be or shall thereafter come into the possession, custody or control of the
Collateral Agent, the holders of the Secured Obligations or any of their
respective agents, sell, lease, assign or otherwise dispose of all or any part
of such Collateral, at such place or places as the Collateral Agent deems best,
and for cash or for credit or for future delivery (without thereby assuming any
credit risk), at public or private sale, without demand of performance or notice
of intention to effect any such disposition or of the time or place thereof
(except such notice as is required above or by applicable statute and cannot be
waived), and the Collateral Agent or any holder of any Secured Obligation or
anyone else may be the purchaser, lessee, assignee or recipient of any or all of
the Collateral so disposed of at any public sale (or, to the extent permitted by
law, at any private sale) and thereafter hold the same absolutely, free from any
claim or right of whatsoever kind, including any right or equity of redemption
(statutory or otherwise), of the Grantors, any such demand, notice and right or
equity being hereby expressly waived and released. In the event of any sale,
assignment, or other disposition of any of the IP Collateral, the goodwill
connected with and symbolized by the IP Collateral subject to such disposition
shall be included. The Collateral Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for the sale, and such sale
may be made at any time or place to which the sale may be so adjourned. The
proceeds of each collection, sale or other disposition under this Section 5.05,
including by virtue of the exercise of the license granted to the Collateral
Agent in Section 5.04(b), shall be applied in accordance with Section 5.08. The
Grantors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Grantors acknowledge that
any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the respective issuer thereof to register it
for public sale. The Collateral Agent shall not be required to marshal any
present or future collateral security (including, but not limited to, this
Agreement and the Collateral) for, or other assurances of payment of, the
Secured Obligations or any of them or to resort to such collateral security or
other assurances of payment in any particular order, and all of the Collateral
Agent’s rights hereunder and in respect of such collateral security and other
assurances of payment shall be cumulative and in addition to all other rights,
however existing or arising. To the extent that each Grantor lawfully may, the
Grantor hereby agrees that it will not invoke any law relating to the
marshalling of collateral which might cause delay in or impede the enforcement
of the Collateral Agent’s rights under this Agreement or under any other
instrument creating or evidencing any of the Secured Obligations or under which
any of the Secured Obligations is outstanding or by which any of the Secured
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, the Grantor hereby irrevocably waives the benefits
of all such laws. Each Grantor hereby

 

14



--------------------------------------------------------------------------------

acknowledges that if the Collateral Agent complies with any applicable state,
provincial, or federal law requirements in connection with a disposition of the
Collateral, such compliance will not adversely affect the commercial
reasonableness of any sale or other disposition of the Collateral.

5.06. Locations; Names. Without at least 10 days’ prior written notice to the
Collateral Agent, no Grantor shall change its location (as defined in
Section 9-307 of the Uniform Commercial Code) or change its name from the name
shown as its current legal name on Annex 1.

5.07. Private Sale. The Collateral Agent and the Holders shall incur no
liability as a result of the sale of the Collateral, or any part thereof, at any
private sale pursuant to Section 5.05 conducted in a commercially reasonable
manner.

5.08. Application of Proceeds. Except as otherwise herein expressly provided and
except as provided below in this Section 5.08, the Proceeds of any collection,
sale or other realization of all or any part of the Collateral pursuant hereto,
and any other cash at the time held by the Collateral Agent under Section 4 or
this Section 5, shall be applied by the Collateral Agent:

First, to the payment of the reasonable costs and expenses of such collection,
sale or other realization, including reasonable out-of-pocket costs and expenses
of the Collateral Agent and the reasonable fees and expenses of its agents and
counsel, and all out -of-pocket expenses incurred and advances made by the
Collateral Agent in connection therewith;

Next, to the payment in full of the Secured Obligations, in each case equally
and ratably in accordance with the respective amounts thereof then due and owing
or as the Holders holding the same may otherwise agree; and

Finally, to the payment to the respective Grantors, or their respective
successors or assigns, or as a court of competent jurisdiction may direct, of
any surplus then remaining.

5.09. Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Collateral Agent while no Event of Default has occurred and is
continuing, the Collateral Agent is hereby appointed the attorney-in-fact of the
Grantors to, upon the occurrence and during the continuance of any Event of
Default, carry out the provisions of this Section 5 and take any action and
execute any instruments that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest; provided that,
Collateral Agent shall not execute on behalf of Grantors any application or
other instrument to be submitted to the FCC except to the extent permitted by
applicable law. Without limiting the generality of the foregoing, so long as the
Collateral Agent shall be entitled under this Section 5 to make collections in
respect of the Collateral, the Collateral Agent shall have the right and power
to receive, endorse and collect all checks made payable to the order of the
Grantors representing any dividend, payment or other distribution in respect of
the Collateral or any part thereof and to give full discharge for the same.

 

15



--------------------------------------------------------------------------------

5.10. Perfection and Recordation. Except as otherwise provided below, prior to
or concurrently with the execution and delivery of this Agreement, the Grantors
shall:

(a) file such financing statements in such offices as the Collateral Agent may
reasonably request to perfect the security interests granted by Section 3 of
this Agreement (it being understood that in no event shall financing statements
be filed against fixtures in the local jurisdictions of their location),

(b) deliver to the Collateral Agent all certificates evidencing any of the
Pledged Equity, accompanied by undated stock or other powers duly executed in
blank,

(c) deliver the originals of any of the promissory notes referred to in
Section 3, accompanied by undated allonges or other powers duly executed in
blank,

(d) cause each Share Issuer (other than an Share Issuer the ownership interests
in which are evidenced by certificates) that is a Subsidiary to agree that it
will comply with instructions regarding perfection and recordation originated by
the Collateral Agent, and

(e) execute, deliver and record such short form security agreements relating to
IP Collateral as the Collateral Agent may reasonably request and make such
filings, registrations and recordations thereof with the U.S. Patent and
Trademark Office and the U.S. Copyright Office, as applicable, as the Collateral
Agent may reasonably request.

Without limiting the foregoing, the Grantors consent that Uniform Commercial
Code financing statements may be filed describing the Collateral as “all assets”
or “all personal property” of the Grantors (provided that no such description
shall be deemed to modify the description of Collateral set forth in Section 3).

5.11. Termination. Upon the payment of all Secured Obligations in full or
release of the Collateral in full in accordance with Section 5.12, this
Agreement shall terminate, and the Collateral Agent shall forthwith cause to be
assigned, transferred and delivered, against receipt but without any recourse,
warranty or representation whatsoever, any remaining Collateral and money
received in respect thereof, to or on the order of the respective Grantors and
to be released and canceled all licenses and rights referred to in
Section 5.04(b).

5.12. Release. The Liens on the Collateral under this Agreement will be
released: (i) in whole, upon payment in full of the principal of, accrued and
unpaid interest and premium, if any, on the Notes; (ii) in whole, upon
satisfaction and discharge of the Indenture as set forth under Section 8.03
thereof; (iii) in whole, upon a Legal Defeasance or Covenant Defeasance as set
forth under Section 8.01 of the Indenture; (iv) in part, as to any property
constituting Collateral (A) that is sold or otherwise disposed of by the Issuer
or any Guarantor in a transaction permitted by Section 5.08 of the Indenture or
by the Collateral Documents, to the extent of the interest sold or disposed of;
(B) that is disposed of in a transaction of the nature described in clause (1),
clause (5), clause (7), clause (8) (except to the extent of any excess proceeds
remaining after satisfaction of the obligation being satisfied through such
foreclosure), clause (9), clause (10) or clause (11) of the second paragraph in
the definition of “Asset Sale,” and is subject to a disposition as therein
provided; (C) that constitutes Excess Collateral Proceeds that remain unexpended
after the conclusion of a Collateral Sale Offer conducted in accordance with the
Indenture; (D) that is owned or at any time acquired by a Guarantor that has
been released from its Guarantee in accordance with the Indenture, concurrently
with the release thereof; (E) that is Capital Stock of a Subsidiary of the
Issuer to the extent necessary for such Subsidiary not to be

 

16



--------------------------------------------------------------------------------

subject to any requirement pursuant to Rule 3-16 or Rule 3-10 of Regulation S-X
under the Securities Act, due to the fact that such Subsidiary’s Capital Stock
secures the Notes, to file separate financial statements with the Commission (or
any other governmental agency); (F) with respect to TerreStar-1, upon transfer
of TerreStar-1 from the Issuer to TerreStar Canada in compliance with
Section 5.04(b)(10) of the Indenture; (G) that is used to make a Restricted
Payment or Permitted Investment permitted by the Indenture; (H) that becomes
Excluded Property; (I) that is owned by a Subsidiary that is designated as an
Unrestricted Subsidiary; or (J) otherwise in accordance with, and as expressly
provided for under, the Indenture; (v) with the consent of each Holder of the
Notes affected thereby (including, without limitation, consents obtained in
connection with a tender offer or exchange offer for, or purchase of, Notes);
provided, that, in the case of any release in whole pursuant to clause
(i) above, all amounts owing to the Trustee under the Indenture, the Notes, the
Guarantees, the Collateral Documents and the Intercreditor Agreement have been
paid. Upon compliance by the Issuer or the Guarantors, as the case may be, with
the conditions precedent set forth above, the Trustee or the Collateral Agent
shall promptly cause to be released and reconveyed to the Issuer, or its
Guarantors, as the case may be, the released Collateral. In addition, the
Collateral Agent shall, at the expense of the Grantors, execute and deliver to
the appropriate Grantors such Uniform Commercial Code termination statements or
amendments to effect and evidence the release of the Liens on such Collateral
and execute any other documentation to effect or evidence such Lien termination
as may be requested by the Grantors.

5.13. Further Assurances. Each Grantor agrees that, from time to time upon the
written request of the Collateral Agent, at the expense of such Grantor and,
subject to the terms hereof, such Grantor will promptly execute and use
commercially reasonable efforts to deliver, or otherwise authenticate, all
further instruments and documents, and take all further commercially reasonable
action that the Collateral Agent may reasonably request in order to perfect and
protect any pledge or security interest granted or purported to be granted by
such Grantor hereunder or to enable the Collateral Agent to exercise and enforce
its rights and remedies hereunder with respect to any Collateral of such Grantor
and do such other acts and things as the Collateral Agent may reasonably request
in order fully to effect the purposes of this Agreement, including, without
limitation, taking any other action contemplated by this Article 5. In addition,
each Grantor will furnish to the Collateral Agent from time to time statements
and schedules (or update any schedules and annexes hereto) further identifying
and describing the Collateral of such Grantor and such other reports in
connection with such Collateral as the Collateral Agent may reasonably request,
all in reasonable detail.

Section 6. Miscellaneous.

6.01. Notices. All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient at its “Address
for Notices” specified pursuant to Section 12.01 of the Indenture.

6.02. No Waiver. No failure on the part of the Collateral Agent or any Holder to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise by the Collateral Agent or any Holder of
any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The remedies herein
are cumulative and are not exclusive of any remedies provided by law.

 

17



--------------------------------------------------------------------------------

6.03. Amendments, Etc.

(a) The terms of this Agreement may be waived, altered or amended in accordance
with Article 9 of the Indenture and only by an instrument in writing duly
executed by the Grantors and the Collateral Agent, provided that any provision
of this Agreement may be waived by the Collateral Agent in a letter or agreement
executed by the Collateral Agent or by facsimile transmission from the
Collateral Agent. Any such amendment or waiver shall be binding upon the
Collateral Agent and each Holder, each holder of any of the Secured Obligations
and the Grantors.

(b) Upon the execution and delivery by any Person of a security agreement
supplement in substantially the form of Exhibit A hereto, such Person shall be
and become a Grantor hereunder, and each reference in this Agreement and the
other Financing Documents to “Grantor” shall also mean and be a reference to
such Person, each reference in this Agreement and the other Financing Documents
to the “Collateral” shall also mean and be a reference to the Collateral granted
by such Person and each reference in this Agreement to an Annex shall also mean
and be a reference to the annexes attached to such security agreement
supplement.

6.04. Expenses. The Issuer agrees to reimburse the Collateral Agent for all
reasonable out-of-pocket costs and expenses of the Collateral Agent (including,
without limitation, the reasonable fees and expenses of one legal counsel) in
connection with (i) the administration of this Agreement and the custody,
preservation, use or operation of, or the sale of, collection from or other
realization upon, any of the Collateral of any Grantor, (ii) any Event of
Default and any enforcement or collection proceeding resulting therefrom,
including, without limitation, all manner of participation in or other
involvement with (w) performance by the Collateral Agent of any obligations of
the Grantors in respect of the Collateral that the Grantors have failed or
refused to perform, (x) bankruptcy, insolvency, receivership, foreclosure,
winding up or liquidation proceedings, or any actual or attempted sale, or any
exchange, enforcement, collection, compromise or settlement in respect of any of
the Collateral, and for the care of the Collateral and defending or asserting
rights and claims of the Collateral Agent in respect thereof, by litigation or
otherwise, including expenses of insurance, (y) judicial or regulatory
proceedings and (z) workout, restructuring or other negotiations or proceedings
(whether or not the workout, restructuring or transaction contemplated thereby
is consummated) and (iii) the enforcement of this Section 6.04, and all such
costs and expenses shall be Secured Obligations entitled to the benefits of the
collateral security provided pursuant to Section 3.

6.05. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Grantors, the
Collateral Agent, the Holders and each holder of any of the Secured Obligations
(provided that no Grantor shall assign or transfer its rights or obligations
hereunder without the prior written consent of the Collateral Agent).

6.06. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

6.07. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

18



--------------------------------------------------------------------------------

6.08. Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

6.09. Certain Regulatory Requirements.

(a) Cooperation by Grantors. At any time after the occurrence and during the
continuance of an Event of Default, each Grantor shall take all lawful action
that the Collateral Agent may reasonably request in the exercise of its rights
and remedies hereunder, which include the right to require such Grantor to
transfer or assign any FCC License Rights held by it or any of its Subsidiaries
to any party or parties to facilitate an arms’-length public or private sale for
the benefit of the Collateral Agent. In furtherance of this right, the Grantors
shall (i) cooperate fully with the Collateral Agent in obtaining all approvals
and consents from the FCC and each other Governmental Authority and from any
third parties that the Collateral Agent may deem necessary or advisable to
accomplish any such transfer or assignment, and (ii) prepare, execute and file
with the FCC and any other Governmental Authority any application, request for
consent, certificate or instrument that the Collateral Agent may deem necessary
or advisable to accomplish any such transfer or assignment. If the Grantors fail
to execute such applications, requests for consent, certificates or instruments,
the clerk of any court that has jurisdiction over the Financing Documents may,
upon an ex parte request by the Collateral Agent, execute and file the same on
behalf of the Grantors for purposes of placing such request before the FCC,
except to the extent as would not be permissible under applicable law.

(b) Actions by Collateral Agent. To enforce the provisions of Section 5.05, the
Collateral Agent is authorized to request the consent or approval of the FCC or
any other Governmental Authority to a voluntary or an involuntary transfer of
control of the Grantors or the voluntary or involuntary assignment of any FCC
License Rights held by the Grantors. In connection with the exercise of its
remedies under this Agreement, the Collateral Agent may obtain the appointment
of a trustee or receiver to assume control of the Grantors, subject to any
required prior approval of the FCC or any other Governmental Authority. Such
trustee or receiver shall have all rights and powers provided to it by law or by
court order or provided to the Collateral Agent under this Agreement.

(c) Certain Limitations Upon Actions by Collateral Agent. Notwithstanding
anything to the contrary contained in this Agreement,

(i) the Collateral Agent will not take any action hereunder that would
constitute or result in any transfer of control or assignment of the FCC
Licenses without obtaining all necessary FCC and other Governmental Authority
approvals, and all voting rights in any Collateral representing control rights
in the holders of any FCC License shall remain with the Grantors notwithstanding
the occurrence of any Event of Default until such required consents of the FCC
shall have been obtained (and, in that connection, the Collateral Agent and the
Holders shall be entitled to rely on the advice of FCC counsel selected by the
Collateral Agent to determine whether FCC approval or other Governmental
Authority approvals are required), and

(ii) the Collateral Agent shall not foreclose on, sell, assign, transfer or
otherwise dispose of, or exercise any right to control the FCC Licenses as
provided

 

19



--------------------------------------------------------------------------------

herein or take any other action that would affect the operational, voting, or
other control of the Grantors, unless such action is taken in accordance with
the provisions of the Communications Act of 1934, as from time to time amended,
and the rules, regulations and policies of the FCC and any other Governmental
Authority.

(d) Acknowledgement by Grantors. Each Grantor acknowledges that the approval of
the FCC and each other appropriate Governmental Authority to the assignment of
the FCC License Rights is integral to the Collateral Agent’s realization of the
value of the Collateral, including, without limitation, the FCC Licenses, that
there is no adequate remedy at law for failure by the Grantor to comply with the
provisions of this Section 6.09 and that such failure could not be adequately
compensable in damages. Therefore, the Grantors agree that the provisions of
this Section 6.09 may be specifically enforced, without any requirement to post
bond (such rights being fully waived by Grantors) and without regard to the
adequacy of any remedies available at law (the defense of the adequacy of
remedies at law being fully waived by the Grantors).

6.10. Agents and Attorneys-in-Fact. The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith.

6.11. Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
(b) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.

6.12. No Senior Liens. Except as permitted under the Indenture, Grantors shall
not grant to any party any lien or security interest (other than Permitted
Liens) in any of the Collateral that is superior to the interest granted to the
Collateral Agent hereunder regardless of whether such security interest could be
held by, exercised by, or granted to Collateral Agent under applicable law. To
the extent that, by reason of changes in law or regulations or for any other
reason Grantors may grant to Collateral Agent additional rights with respect to
the FCC Licenses or rights facilitating Collateral Agent’s ability to foreclose
upon, acquire and/or dispose of such interests upon the occurrence of an Event
of Default, Grantors agree, upon notice from Collateral Agent, to amend this
agreement to provide such rights or such assurance to Collateral Agent.

6.13. Transfer Agreements. Notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement shall restrict the ability of any Grantor
to fulfill its obligations under the Transfer Agreements

6.14. Canadian Entities. Nothing in this Agreement shall create any liability or
obligations on the part of the Canadian Entities or any of them.

[The remainder of this page has been intentionally left blank.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

TERRESTAR NETWORKS INC. By:   /s/ Jeffrey W. Epstein   Name:   Jeffrey W.
Epstein   Title:   Acting General Counsel and Secretary

[Security Agreement Signature Page]



--------------------------------------------------------------------------------

ANNEX 1

FILING DETAILS

 

Grantor

 

Type of

Organization

 

Jurisdiction

of

Organization

 

Organizational

ID Number

 

Current Mailing

Address

TerreStar Networks Inc.

  Corporation   Delaware   3491967   12010 Sunset Hills Road, 6th Floor Reston,
VA 20190



--------------------------------------------------------------------------------

ANNEX 2

NEW DEBTOR EVENTS

None.



--------------------------------------------------------------------------------

ANNEX 3

PLEDGED EQUITY

 

Share Issuer

 

Authorized

Shares

 

Outstanding

Shares

 

Grantor(s) and Number of Shares
Owned Thereby

TerreStar Networks (Canada) Inc.

  Unlimited   1,000 Common Shares   Issuer (200 Common Shares under Certificate
No. C-1)

TerreStar Networks Holdings (Canada) Inc.

  Unlimited   999 Common Shares   Issuer (1 Common Share under Certificate No.
C-1 and 332 Common Shares under Certificate No. C-4)



--------------------------------------------------------------------------------

ANNEX 4

INTELLECTUAL PROPERTY

A. Registered Trademarks and Applications Owned by Any Grantor

 

Trademark

 

Serial/

Registration

Number

 

Filing Date

 

Owner

TERRESTAR

  78/184,270   11/12/2002   Terrestar Networks, Inc.

UNIVERSAL CHIPSET

  77/029359   10/25/2006   Terrestar Networks, Inc.

TERRESTAR

  77/029351   10/25/2006   Terrestar Networks, Inc.

TERRESTAR UNIVERSAL CHIPSET

  77/029348   10/25/2006   Terrestar Networks, Inc.

B. Registered Patents and Applications Owned by Any Grantor

None

C. Registered Copyrights and Applications Owned by Any Grantor

None

D. Material Intellectual Property In-bound Licenses

The Grantors are parties to certain licenses including but not limited to the
Second Amended and Restated Intellectual Property Assignment and License
Agreement between TerreStar Networks Inc. and ATC Technologies, LLC dated
November 21, 2006 and effective as of October 1, 2006; the Second Amended and
Restated Contract Between TerreStar Networks Inc. and Space Systems/Loral, Inc.
dated August 16, 2005 and the Intellectual Property License Agreement between
TerreStar Networks Inc. and Hughes Network Systems LLC dated January 19, 2007.



--------------------------------------------------------------------------------

ANNEX 5

LIST OF COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ADDITIONAL GRANTOR SUPPLEMENT

This ADDITIONAL GRANTOR SUPPLEMENT, dated                     ,             
(the “Additional Grantor Supplement”), is delivered pursuant to the Security
Agreement, dated as of February 12, 2007 (as it may be from time to time
amended, the “Security Agreement”), among Terrestar Networks Inc., a Delaware
corporation (the “Issuer”), each of the other parties named therein as a grantor
and any entities that may become grantors in the future (the foregoing,
collectively, the “Grantors”) in favor of U.S. Bank National Association, as the
Collateral Agent (in such capacity, together with its successors in such
capacity, the “Collateral Agent”). Capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed thereto in the Security
Agreement.

Section 1. Grant of Security Interest. The undersigned (the “Additional
Grantor”) hereby grants to the Collateral Agent a security interest in and to
all of its right, title and interest in, to and under all property of the
undersigned that constitutes “Collateral” as defined in the Security Agreement.

Section 2. Security for Obligations. The grant of the security interest under
this Additional Grantor Supplement secures, and the Collateral is collateral
security for, the prompt and complete payment or performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. §362(a) (and any successor provision thereof)), of all Secured
Obligations of the Additional Grantor.

Section 3. Supplements to Security Agreement Annexes. The undersigned has
attached hereto supplemental Annexes to Annexes, respectively, to the Security
Agreement, and the undersigned hereby certifies, as of the date first above
written, that such supplemental schedules are complete and correct in all
material respects.

Section 4. Representations and Warrants and Covenants. The Additional Grantor
hereby makes each representation and warranty and covenant set forth in the
Security Agreement (as supplemented by the attached supplemental annexes) to the
same extent as each other Grantor.

Section 5. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first written above, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first written
above, that each reference in the Security Agreement to a “Grantor” shall also
mean and be a reference to the undersigned.

Section 6. Governing Law. This Additional Grantor Supplement shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Additional Grantor
Supplement to be duly executed and delivered by its duly authorized officer as
of the date first written above.

 

[NAME OF ADDITIONAL GRANTOR] By:      Name:   Title:  